Case 3:19-cv-14228-BRM-LHG Document 9-5 Filed 07/05/19 Page 1 of 4 PageID: 269




    Kevin H. Marino                        OF COUNSEL:
    John A. Boyle                          Derek L. Shaffer*
    MARINO, TORTORELLA & BOYLE, P.C.       William A. Burck*
    437 Southern Boulevard                 Keith H. Forst*
    Chatham, NJ 07928-1488                 QUINN EMANUEL URQUHART &
    (973) 824-9300                           SULLIVAN, LLP
                                           1300 I Street NW, Suite 900
                                           Washington, DC 20005
                                           (202) 538-8000

Attorneys for Plaintiff
Americans for Prosperity

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

 AMERICANS FOR PROSPERITY,               Civil Action No. 3:19-cv-14228
                 Plaintiff,
          v.                             ECF Case
 GURBIR GREWAL, in his official
 capacity as Attorney General of New
 Jersey, ERIC H. JASO, in his official
 capacity as Chairperson of the New
                                          ORDER ADMITTING DEREK L.
 Jersey Election Law Enforcement
                                          SHAFFER, WILLIAM A. BURCK
 Commission, STEPHEN M.
                                             AND KEITH H. FORST
 HOLDEN, in his official capacity as
                                                PRO HAC VICE
 Commissioner of the New Jersey
 Election Law Enforcement
 Commission, and MARGUERITE T.
 SIMON, in her official capacity as
 Commissioner of the New Jersey              Document electronically filed
 Election Law Enforcement
 Commission,
                 Defendants.


*
    Pro hac vice applications pending.
Case 3:19-cv-14228-BRM-LHG Document 9-5 Filed 07/05/19 Page 2 of 4 PageID: 270




      THIS MATTER having been brought before the Court by Kevin H. Marino

and John A. Boyle, Esq. of Marino, Tortorella & Boyle, P.C., attorneys for

Plaintiff, Americans for Prosperity (“Plaintiff” or “AFP”), on an application for an

Order, pursuant to L. Civ. R. 101.1(c), allowing Derek L. Shaffer, Esq., William A.

Burck, Esq. and Keith H. Forst, Esq. of Quinn Emanuel Urquhart & Sullivan, LLP,

to appear and participate pro hac vice; and the Court having considered the moving

papers; and for good cause shown;

      IT IS on this _____ day of _______________, 2019

      ORDERED that Derek L. Shaffer, Esq., a member of the Bars of the District

of Columbia and the State of California, be permitted to appear pro hac vice in the

above-captioned matter pursuant to L. Civ. R. 101.1(c); and it is further

      ORDERED that William A. Burck, Esq., a member of the Bars of the

District of Columbia and the State of New York, be permitted to appear pro hac

vice in the above-captioned matter pursuant to L. Civ. R. 101.1(c); and it is further

      ORDERED that Keith H. Forst, Esq., a member of the Bars of the District of

Columbia and the State of New York, be permitted to appear pro hac vice in the

above-captioned matter pursuant to L. Civ. R. 101.1(c); and it is further




                                          2
Case 3:19-cv-14228-BRM-LHG Document 9-5 Filed 07/05/19 Page 3 of 4 PageID: 271




       ORDERED that, all pleadings, briefs, and other papers filed with the Court

shall be signed by a member or associate of the law firm of Marino, Tortorella &

Boyle, P.C., attorneys of record for AFP, who are admitted to the Bar of this Court

and shall be held responsible for said papers and for the conduct of the case, and

who will be held responsible for the conduct of the attorneys admitted hereby; and

it is further

       ORDERED that Messrs. Shaffer, Burck and Forst shall pay the annual fee to

the New Jersey Lawyers’ Fund for Client Protection in accordance with New

Jersey Court Rule 1:28-2 for each year in which their pro hac vice admission

remains in effect, with the first payment to be made within twenty (20) days from

the date of the entry of this Order if not already made for 2019; and it is further

       ORDERED that Messrs. Shaffer, Burck and Forst shall make payment of

$150.00 to the Clerk of the United States District Court in accordance with L. Civ.

R. 101.1(c)(3), as amended, within twenty (20) days from the date of entry of this

Order; and it is further

       ORDERED that Messrs. Shaffer, Burck and Forst shall be bound by the

Rules of the United States District Court for the District of New Jersey, including,

but not limited to the provisions of L. Civ. R. 103.1, Judicial Ethics and

Professional Responsibility, and L. Civ. R. 104.1, Discipline of Attorneys; and it is

further



                                           3
Case 3:19-cv-14228-BRM-LHG Document 9-5 Filed 07/05/19 Page 4 of 4 PageID: 272




      ORDERED that Messrs. Shaffer, Burck and Forst shall be deemed to have

agreed to take no fee in any tort case in excess of the New Jersey State Court

Contingency Fee Rule, Rule 1:21-7, as amended.



                              ________________________________________
                              HONORABLE




                                      4
